               Case 3:20-cv-00242-RS Document 17 Filed 03/16/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     AILEEN M. McGRATH, State Bar # 280846
 3   Deputy City Attorneys
     City Hall, Room 234
 4   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4682
 5   Telephone:     (415) 554-4691
     Facsimile:     (415) 554-4699
 6   E-Mail:        aileen.mcgrath@sfcityatty.org

 7   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO; and
 8   DR. GRANT COLFAX, an individual, in his official capacity as
     Director of the San Francisco Department of Public Health
 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12    INTERNATIONAL FUR TRADE                            Case No. 3:20-cv-00242-RS
      FEDERATION, an unincorporated association,
13                                                       [PROPOSED] ORDER GRANTING
             Plaintiff,                                  DEFENDANTS’ MOTION TO DISMISS
14                                                       COMPLAINT UNDER FEDERAL RULE OF
             vs.                                         CIVIL PROCEDURE 12(B)(6)
15
      CITY AND COUNTY OF SAN
16    FRANCISCO; and DR. GRANT COLFAX, an
      individual, in his official capacity as Director   Hearing Date:   May 7, 2020
17    of the San Francisco Department of Public          Time:           1:30 p.m.
      Health,                                            Place:          Honorable Judge Richard Seeborg
18                                                                       United States District Court
             Defendants.                                                 Courtroom 3 – 17th Floor
19                                                                       450 Golden Gate Avenue
                                                                         San Francisco, CA 94102
20
                                                         Action Filed:   January 13, 2020
21                                                       Trial Date:     None set.

22

23    THE HUMANE SOCIETY OF THE UNITED
      STATES and ANIMAL LEGAL DEFENSE
24    FUND,

25           [Proposed] Defendant-Intervenors.

26

27

28
      [PROPOSED] ORDER GRANTING MTD                                            n:\govlit\li2020\200633\01430303.docx
      CASE NO. 3:20-cv-00242-RS
                Case 3:20-cv-00242-RS Document 17 Filed 03/16/20 Page 2 of 2




 1                                            [PROPOSED] ORDER

 2            Defendants’ Motion to Dismiss Plaintiff’s Complaint came on regularly for hearing on

 3   Thursday, May 7, 2020 at 1:30 p.m. in Courtroom 3, 17th Floor of the United States District Court,

 4   San Francisco, the Honorable Richard Seeborg presiding. Michael Tenenbaum, Esq. appeared on

 5   behalf of Plaintiff International Fur Trade Federation (“Plaintiff”). Aileen McGrath, Esq. appeared on

 6   behalf of Defendants City and County of San Francisco and Dr. Grant Colfax (“Defendants”). Having

 7   heard argument and considered the papers filed by the parties, the Court hereby GRANTS Defendants’

 8   Motion to Dismiss Plaintiff’s Complaint in its entirety and without leave to amend under Federal

 9   Rules of Civil Procedure 12(b)(1) and 12(b)(6) on the grounds that Plaintiff lacks standing to pursue

10   this action and, in the alternative, fails to state a claim upon which relief can be granted.

11

12            IT IS SO ORDERED:

13
     Dated:
14                                                          The Honorable Richard Seeborg
                                                            UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING MTD                         1                        n:\govlit\li2020\200633\01430303.docx
      CASE NO. 3:20-cv-00242-RS
